Citation Nr: 0827167	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the second and third fingers of both hands.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to November 
1964.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is associated with the veteran's claim folder.


FINDINGS OF FACT

The preponderance of the evidence does not show that the 
veteran's current limitation of motion and pain on palpation 
of the fingers are causally related to a gunshot wound in 
service.


CONCLUSION OF LAW

Service connection for residuals of a gunshot wound to the 
hands is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2006.  

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Residuals of a Gunshot Wound

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

The veteran contends that he was shot in both hands during a 
training exercise in service, which resulted in severe burns 
to the second and third fingers of each hand.  He states that 
he was treated with ointments and placed on restricted duty 
for two weeks following the incident.  The veteran reports 
that he experiences constant tingling in the affected digits 
and that he is unable to hold and use tools as well as he 
could in the past.  

The veteran's service medical records show that he was 
treated in June 1963 for "powder burn, 3rd, 4th finger left 
hand."  He returned the following day to have the dressing 
changed.  A radiographic report of that date notes a 
diagnosis of "blank gun shot wound" and findings that there 
was no fracture or dislocation and no opaque foreign bodies 
evident.  The service medical records do not contain any 
other entries relating to this gunshot wound or other 
injuries to the veteran's hands.  

The claims file contains a March 2006 letter from H. B., 
A.R.N.P, which states that the veteran had been patient in 
the writer's clinic since January 1996, and that he "was 
apparently shot and injured in his right hand" in September 
1964.  She states that the veteran "remains to have limited 
range of motion and tenderness upon palpations to his 
fingers."  

The veteran underwent a VA examination of his hands in 
October 2006.  He related that he had been shot in the second 
and third fingers of each hand, which tore the flesh from his 
hands and damaged the nerves.  He reported constant tingling 
in those fingers, as well as pain in cold weather.  He noted 
that the disorder is worse in his right hand.  

Upon examination, he was found to have a gap of less than one 
inch from the first to the fifth digit on his left hand.  
Range of motion in all of the affected fingers was 0 to 90 
degrees flexion for the metacarpal-phalangeal (MCPJ) and 
proximal interphalangeal joints (PIPJ).  In the distal 
interphalangeal joints (DIPJ), there was flexion of 0 to 45 
degrees in the left index finger, and 0 to 60 degrees in all 
others.  The veteran reported pain with passive flexion in 
the distal interphalangeal joints of the left affected 
fingers; otherwise, there was no pain with active or passive 
motion, and no pain or additional loss of motion with 
repetition.  

The examiner found that there was tenderness on palpation in 
the right fourth PIPJ, the left first MCPJ, and bilaterally 
in the second and third proximal phalange and PIPJ.  He 
described "what could possibly be barely discernible scars" 
to the proximal dorsal phalange of several digits 
bilaterally, with no evidence of adhesion or scar tissue.  He 
stated that there is no increased joint warmth, erythema, 
swelling or synovial thickening in the second or third 
digits, and no deformity of the fingers, except that there 
was a nodule on the left hand second digit DIPJ dorsal medial 
surface.  The veteran had full finger extension bilaterally 
and slightly decreased flexion of all fingers of both hands, 
with decreased grip and brachioradialis reflex of 2/4+ 
bilaterally.  Bilateral x-rays showed bones of good density 
with no sign of old or acute fracture or of the gunshot 
wound.  There was a very mild arthritic change at the DIPJ of 
the left index finger, while the right hand was unremarkable.  

The examiner reviewed the claims file and noted that the June 
1963 emergency room report contained a diagnosis of powder 
burn to the third and fourth fingers of the left hand.  He 
noted that only the left hand had been injured in service and 
that the only arthritic change currently visible on x-ray was 
in the left index finger, which had not been injured in the 
shooting accident.  There was no significant scarring present 
to be responsible for any limited motion or tenderness.  He 
further noted that there was no documented injury to the 
veteran's right hand in service.  He concluded that the 
veteran's current limited range of motion and tenderness upon 
palpation to his fingers was therefore not caused by or the 
result of residuals of a gunshot wound to the hands.  

The claim file contains a June 2007 letter from M. A., M.D., 
which states that, based on the service medical records, the 
veteran sustained powder burns on both hands in service.  She 
opines that "there is at least a 50/50 probability that 
damage to nerve endings from that incident could have caused 
permanent neurological damage to his hands."  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

After carefully considering the relevant evidence, the Board 
finds that the veteran's current limitation of motion and 
tenderness to palpation in his hands are not related to his 
service.  The evidence shows that that a left hand injury 
occurred in service; however, the fact that an injury 
occurred in service is not enough.  It must also be shown 
that the veteran suffered a chronic disability as a result of 
that injury.  The veteran's service medical records do not 
show that he received any subsequent treatment for this 
injury other than having the dressing changed the day after 
the accident.  There is no medical evidence of a disability 
in his hand until many years after service, which weighs 
against a finding of service connection.  Furthermore, there 
is no evidence of an in-service injury to the veteran's right 
hand.  

In addition, the VA examiner determined that the veteran's 
current symptoms are not related to service.  The examiner 
noted that, while the veteran reports a current disability in 
the second and third fingers of both hands, the in-service 
injury affected the third and fourth fingers of the left hand 
only.  The examiner further noted that the veteran has slight 
limitation of motion which is generally consistent in all 
fingers, even though the record shows that only two of his 
fingers were injured.  The only degenerative change noted on 
x-ray is in the veteran's left index finger, which was not 
injured in service.  On the basis of this evidence, the 
examiner concluded that the veteran's current limitation of 
motion and pain on palpation of the fingers is not related to 
his service.  The Board finds this opinion highly probative 
of the nature and extent of the veteran's disability because 
it was rendered after the examiner reviewed the service 
medical records and conducted a thorough examination of the 
veteran's hands, including x-rays.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

The Board acknowledges that the veteran has submitted two 
private medical opinions which attempt to relate his current 
impairment to the injury he suffered in service.  H. B., who 
provided the March 2006 opinion, notes that the veteran 
suffered an injury in service, but she provides an inaccurate 
date for the incident and states that the veteran's right 
hand was injured rather than his left.  These discrepancies 
indicate that her opinion is based on the veteran's own 
account of his injury rather than on the facts as shown by 
the record.  The Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  However, in this case, the facts cited in the 
medical opinion are contradicted by the medical evidence 
contemporaneous to the in-service injury.  An opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, 
the Board finds that H. B.'s opinion is not probative as to 
the etiology of the veteran's disability.  

The Board also acknowledges the letter from M. A., which 
refers to the correct date of the in-service injury.  
However, the letter incorrectly states that both of the 
veteran's hands were injured in that incident, suggesting 
that the opinion is based on a misunderstanding of the facts.  
Furthermore, the Board observes that she does not diagnose 
the veteran's current condition as nerve damage or state with 
reasonable specificity that it is causally related to his 
service.  Rather, she opines that an injury such as the one 
he suffered in service "could have caused" permanent 
neurological damage to his hands.  The Board finds that this 
opinion is speculative.  Despite the doctor's use of the 
phrase "there is at least a 50/50 probability," her 
conclusion that the veteran's symptoms "could" be caused by 
his in-service injury renders her opinion tentative, as such 
language does not rise to the level of probable.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also imply "may not" and are 
speculative).  Service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert, 5 Vet. 
App. at 33.  The Board accordingly affords this opinion 
little weight in assessing the etiology of the veteran's 
disability.

In conclusion, the Board finds the evidence that there is no 
relationship between the veteran's current symptoms and his 
service more probative and persuasive than the evidence to 
the contrary.  Therefore, the preponderance of the evidence 
is against his claim of service connection for residuals of a 
gunshot wound to the second and third fingers of both hands.  
Prejean, 13 Vet. App. at 448-49.  Accordingly, the claim must 
be denied.

ORDER

Service connection for residuals of a gunshot wound to the 
second and third fingers of both hands is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


